The opinion of the court was delivered by
ROSS, Ch. J.
As said by Pedfield, J., in Potter v. Washburn, 13 Vt. 564: “ It is always true that the possessor of personal property may maintain trespass against a mere wrong-doer without showing the extent of his right. Possession is, of itself, sufficient title against all the world except the true owner.” *478Swift v. Moseley et al., 10 Vt. 208. The doctrine thus announced has frequently been held by this court and never questioned. Hence the plaintiff, correctly, was allowed to testify that the cow, though belonging to his wife was in hisjmssession; that he managed and had the profits of the cow. It was also immaterial whether he showed that his wife had title, or how he showed that fact. He could rest upon his naked possession alone. The rule cited from 1 Greenleaf on Evidence, § 82, would not exclude parol testimony of the wife’s title. The plaintiff did not have possession of the written evidence of her title. The rule only requires the production of the best evidence in the party’s possession, especially when it has reference to a question collateral to his right of recovery.
We also think there was evidence in the case tending to-show more than nominal damages. This is the only question which the defendant’s exception on this subject raises. It does-not raise the qnestion whether the plaintiff could in his capacity of possessor of the cow, recover all the damages occasioned to the cow by the defendant’s wrongful act. What the cow was. worth when injured, and what she sold for six months later, are not the only evidence bearing upon the damages sustained. The cow had been kept, presumably at the plaintiff’s expense, for six months, after the injury and before the sale. The jurors are presumed to be able to place some estimate on the value of such keeping, if the witnesses do not place their estimate upon such value It is presumed that the court charged correctly upon all subjects, as no exception is taken to the charge. We find no-error in the proceedings of the County Court.

Judgment affirmed.